Exhibit 10.2

EXECUTION VERSION

PRIORITY CONFIRMATION JOINDER

Reference is made to the Intercreditor Agreement, dated as of May 11, 2015 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) between TORONTO DOMINION
(TEXAS), LLC, as Priority Lien Agent for the Priority Lien Secured Parties (as
defined therein), Morgan Stanley Senior Funding, Inc., as Second Lien Collateral
Trustee for the Second Lien Secured Parties (as defined therein) and Wilmington
Trust, National Association, as Third Lien Collateral Trustee for the Third Lien
Secured Parties (as defined therein).

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04(a) of the Intercreditor
Agreement as a condition precedent to the debt for which the undersigned is
acting as representative being entitled to the rights and obligations of being
Priority Lien Obligations under the Intercreditor Agreement.

1. Joinder. The undersigned, Cortland Capital Market Services LLC (the “New
Representative”) as administrative agent and collateral agent under that certain
1.5 Lien Term Loan Credit Agreement, dated as of September 7, 2016, by and among
the New Representative, W&T Offshore, Inc., as Borrower, and the various
financial institutions and other persons from time to time parties thereto, as
lenders hereby:

(a) represents that the New Representative has been authorized to become a party
to the Intercreditor Agreement on behalf of the Priority Lien Secured Parties
under a Priority Substitute Credit Facility as a Priority Lien Agent under a
Priority Substitute Credit Facility under the Intercreditor Agreement for all
purposes thereof on the terms set forth therein, and to be bound by the terms of
the Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof; and

(b) agrees that its address for receiving notices pursuant to the Intercreditor
Agreement shall be as follows:

Cortland Capital Market Services LLC

225 West Washington Street, 21st Floor

Chicago, Illinois 60606

Attention: Ryan Morick and Legal Department

Email: Ryan.morick@cortlandglobal.com and legal@cortlandglobal.com

(c) agrees that the Original Priority Lien Agent shall be the Priority Lien
Agent for all purposes under the Intercreditor Agreement until written notice is
delivered by the New Representative and the Original Priority Lien Agent to the
Second Lien Collateral Trustee and the Third Lien Collateral Trustee that (a)
the Discharge of Priority Lien Obligations (with respect to the Fifth Amended
and Restated Credit Agreement, dated as of November 8, 2013, among W&T as
borrower, the Original Priority Lien Agent, the lenders party thereto from time
to time and the other agents named therein and the Loan Documents (as defined
therein), in each case, as



--------------------------------------------------------------------------------

amended, restated, adjusted, waived, renewed, extended, supplemented or
otherwise modified from time to time) has occurred or (b) the Original Priority
Lien Agent shall have resigned in its capacity as Priority Lien Agent under the
Intercreditor Agreement, and in each case, effective as of the date of such
notice, the New Representative shall be the “Priority Lien Agent” for all
purposes under the Intercreditor Agreement.

2. Priority Confirmation.

The undersigned New Representative, on behalf of itself and each Priority Lien
Secured Party for which the undersigned is acting as administrative agent and
collateral agent hereby agrees, for the benefit of all Secured Parties and each
future Secured Debt Representative, and as a condition to being treated as
Priority Lien Obligations under the Intercreditor Agreement, that the New
Representative is bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens.

3. Full Force and Effect of Intercreditor Agreement. Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.

4. Governing Law and Miscellaneous Provisions. The provisions of Article IX of
the Intercreditor Agreement will apply with like effect to this Priority
Confirmation Joinder.

5. Expenses. W&T agree to reimburse each Secured Debt Representative for its
reasonable out of pocket expenses in connection with this Priority Confirmation
Joinder, including the reasonable fees, other charges and disbursements of
counsel.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
September 7, 2016.

 

CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent and 1.5 Lien
Collateral Agent By:  

/s/ Emily Ergang Pappas

Name:   Emily Ergang Pappas Title:   Associate Counsel

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder and agrees to act as Priority Lien Agent for the New
Representative and the holders of the Obligations represented thereby:

 

TORONTO DOMINION (TEXAS) LLC as Priority Lien Agent By:  

/s/ Martin T. Snyder

Name:   Martin T. Snyder Title:   Vice President

The Second Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder:

 

MORGAN STANLEY SENIOR FUNDING, INC. as Second Lien Collateral Trustee By:  

/s/ William Graham

Name:   William Graham Title:   Authorized Signatory Acknowledged and Agreed to
by: W&T Offshore, Inc., as Borrower By:  

/s/ John D. Gibbons

Name:   John D. Gibbons Title:   Senior Vice President and Chief Financial
Officer